                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                       CRIMINAL ACTION NO. 15-00184-01

VERSUS                                         JUDGE S. MAURICE HICKS, JR.

TYRONE LARRY SMITH                             MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

      Before the Court are two motions: (1) a Motion in Limine to Exclude Evidence

(Record Document 299); and (2) a pro se Motion in Limine to Exclude Evidence (Record

Document 331). The Government has opposed the first Motion in Limine. See Record

Document 307.

      The first Motion in Limine moved the Court, in limine, for an order to exclude the

prior trial testimony of the custodians of Backpage and Plantation Inn. See Record

Document 299. The defense argued that such prior testimony was inadmissible under

Federal Rule of Evidence 804 and admitting it would violate Smith’s constitutional right to

confrontation. See id. at 8. The defense further argued that there was an inadequate

showing of witness unavailability.    See id. In response to the defense motion, the

Government stated:

               Although the Government does not concede that presentation of
      prior business record related testimony implicates the Confrontation
      Clause, the Government submits that it is not even necessary to address
      the substantive merits of such a claim by Smith. . . . Since the filing of its
      Foreseeable Issues, the Government has located and placed under
      subpoena representatives from Backpage and Plantation Inn. These
      representatives will authenticate the evidence that was introduced at the
      first trial (i.e., hotel receipts, Backpage ads, etc.). Therefore, and because
      the witnesses will be available for cross-examination at trial, Smith’s claim
      of a Confrontation Clause violation is moot.
Record 307 at 2. Thus, because the Government does not intend to use the prior trial

testimony of the custodians of Backpage and Plantation Inn, the defense Motion in Limine

(Record Document 299) is DENIED AS MOOT.

        The second Motion in Limine (Record Document 331) was filed pro se by Smith at

a time when he was represented by counsel. Smith has been ordered to communicate

with the Court through his attorney only. See Record Documents 315 & 324. He has

likewise been admonished not to file pro se motions and memoranda. See Record

Document 324. “A criminal defendant does not have the right to ‘hybrid representation.’”

United States v. Ogbonna, 184 F.3d 447, 449 & n. 1 (5th Cir.1999); United States v.

Lopez, 313 F.App’x 730, 731 (5th Cir. 2009). As such, Smith’s pro se Motion in Limine is

an unauthorized motion that can be disregarded by this Court. See Lopez, 313 F.App’x

at 731. The Clerk of Court is hereby directed to terminate such motion (Record Document

331).

        IT IS SO ORDERED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 14th day of February,

2019.




                                      Page 2 of 2
